Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22nd, 2020 has been considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 differs from claim 17 by relying on the word “characterize” in the terminal limitation versus “identifying”.  “Characaterize” and “identifying” are synonymous as evidenced by their plain 
Claims 18 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pore size” and “the gold coated polycarbonate membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recite the limitation "protein of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 17, and 20 recite a step which requires the use or using of a mass spectrometer.  The steps requiring this use do not set forth the active positive steps which comprise the use for achieving the result of characterizing or identifying a protein.  In view of MPEP 2173.05(q), claims 1, 17, and 20, 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends upon method claim 1 and recites that the mass spectrometer recited in the using step of claim 1 is coupled to a liquid chromatography system.  This limitation recites the structural arrangement of an apparatus and does not recite a further positively recited method step, thereby failing to further limit the process of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Engelsman et al. “Strategies of the Assessment of Protein Aggregates in Pharmeceutical Biotech Product Development”, vol. 28, no. 4, October 23rd, 2010, p. 920-933.
Regarding claims 1 and 17, Engelsman et al. discloses detecting visible or sub-visible particles (p. 922, 927), isolating and capturing a particle to identify or characterize a protein (p. 924, Separation Techniceq for detection and characterization of protein aggregates in table III lists methods for particle capture and isolation), and applying mass spectroscopy to the protein (p. 924-5 dislcoses Native mass spectrometry or ion mobility mass spectrometry to identify a protein ).  Table IV also lists plural methods applied to proteins including mass spectrometry which requires application of sample to a mass spectrometer to characterize or identify a protein.
Regarding claim 2, Engelsman et al. discloses the application of Raman spectroscopy to identify a protein (Table IV).
Regarding claim 3, Engelsman et al. discloses visible or subvisible particles having a size of at least 100 micrometers (Table I, Particles definition).
Regarding claim 4, Engelsman et al. defines the particles subject to the disclosed method in the prior art as an undissolved species unintentionally present in the product which can be foreign, and by implication can also not be foreign, thereby encompassing an inherent impurity.  Note Table I.  Engelsman et al. at 926 also states that the particles may be product related and as an inherent product attribute.
Regarding claim 10, Engelsman et al. defines a sample as comprising a protein of interest (Table I)
 Regarding claim 19, Engelsman et al. defines a particle, visible or sub visible as comprising a protein aggregate (Table I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 11-12, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelsman et al. in view of Bee et al., “Trace Levels of the CHO Host Cell Protease Cathepsin D caused Particle Formation in a Monoclonal Antibody Product”.
Regarding claims 11-12, 16, 18, and 20, Engelsman et al. teaches all the required limitations of claims 1 or 17 and the limitations of claim 20 save the recited requirement that a particle comprise a protein which is a host cell protein.
Bee et al. discloses that particles formed in the creation of a biopharmaceutical product may comprise monoclonal antibodies and host cell proteins (p. 1360).
Bee et al. modifies Engelsman et al. to show that the particles and aggregates analyzed by Engelsman et al. in biopharmaceutical products may include host cell proteins and monoclonal antibodies, which are therapeutic antibodies.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the method of Engelsman et al. to host cell proteins because Bee et al. discloses that it is convention in the creation of a biopharmaceutical product comprising monoclonal antibodies for particles including host cell proteins to be produced and Engelsman et al. is directed to the detection, isolation, capture, and identification of particles in a biopharmaceutical product.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881